Appeals from orders of the Supreme Court at Special Term, entered October 22, 1965 and November 23, 1965, in New York County, which denied motions by plaintiffs for orders granting temporary injunctions against the defendant in each action.
Orders entered respectively on October 22, 1965 and November 23, 1965, reversed, on the law, the facts and in the exercise of discretion, with $30 costs and disbursements to the appellants, and the motions for a temporary injunction granted. The issue presented on these appeals cannot be distinguished from that presented in National Distillers & Chem. Co. v. Macy & Co. (23 A D 2d 51). (See, also, Fischel & Co. v. Macy & Co. (N. Y. L. J., Nov. 17, 1965, p. 17, col. 6.) Settle order on notice.